Citation Nr: 1523629	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  04-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for a right knee disorder, also claimed secondary to a service-connected left knee disorder.

4.  Entitlement to service connection for chronic obstructive sleep apnea, to include secondary to a service-connected heart disability.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to October 1975 and again in the Army from July 1977 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The case was brought before the Board in October 2013, at which time the claims for a right knee disorder and pes planus service were reopened, and those claims, along with the plantar fasciitis and sleep apnea claims, were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes that the Veteran also has pending appeals seeking increased ratings for a left knee disability, a left elbow disability, and a right foot disability along with a pending appeal seeking entitlement to a total disability rating for individual unemployability (TDIU) prior to November 8, 2010.  These issues, which were certified to the Board separate from the current appeal, are addressed in a separate Board decision.

The claims seeking entitlement to service connection for a right knee disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.





FINDINGS OF FACT

1. The Veteran's bilateral pes planus pre-existed service and was not permanently aggravated by any incident of his military service.

2. The Veteran's other bilateral foot problems, to include plantar fasciitis, have been medically attributed to his bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2. The criteria for entitlement to service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in May 2008, July 2009 and November 2013.  The letters addressed all of the notice elements and the issues have since been readjudicated many times, most recently in a December 2014 Supplemental Statement of the Case (SSOC).  

The duty to assist was also met in this case.  The Veteran's service treatment records are in the claims folder.  All pertinent VA treatment records and identified private treatment records have been obtained and associated with the file to the extent possible.  A VA examination with respect to the issue on appeal was obtained in January 2014.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case adequate.  The examiner thoroughly examined the Veteran, offered diagnosis opinions, and reviewed the claims file.  The examiner specifically addressed the Veteran's contentions and provided a nexus opinion with a complete rationale stated, considering and noting all pertinent evidence of record.  The Board also finds the examination in substantial compliance with the Board's prior October 2013 Remand directive.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.

Service Connection (Bilateral Pes Planus and Plantar Fasciitis)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Veteran's service treatment records for his first period of active duty only indicate one treatment for a sprained left ankle on November 1972 following a fall in a basketball game.  Nothing related to the feet is otherwise noted during the Veteran's first period of active duty.

During his second period of active duty, the Veteran's December 1976 enlistment examination indicates a diagnosis of "pes planus, asymptomatic, good mobility and stability."  The diagnosis of pes planus is again noted on a subsequent periodical examination.  The Veteran did not actually complain of any symptoms at those times.  He was treated for a fungal infection between his toes in May 1979.  In March 1981 the Veteran was seen complaining of painful arches of both feet for 7 days.  No diagnosis was rendered at that time.  He was diagnosed, however, with Morton's neuroma of the right toe, which has already been service-connected.  His separation examination dated December 1992 reflects complaints of pain between second and third toe and painful bilateral ankles.  Other than Morton's neuroma, however, the examination did not yield any diagnoses related to the feet, toes, or ankles.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  

The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Here, the Veteran's December 1976 military entrance examination notes one bilateral foot abnormality:  asymptomatic pes planus.  With regard to that one bilateral foot condition, and only that one bilateral foot condition, the Veteran is not entitled to the presumption of soundness.  With regard to any and all other foot conditions the Veteran has been diagnosed with since November 1976, however, the presumption of soundness attaches.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

Whether pre-existing or not, the Veteran contends his military duties caused or aggravated his bilateral pes planus or, in the alternative, caused additional foot disorders to emerge.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Aside from Morton's neuroma, post-service treatment records indicate treatment for severe bilateral pes planus, plantar fasciitis, heel spur, and calcaneal spurs as early as 1995, a mere two years after separation from service.  At that time, the Veteran was treated for pes planus and left foot plantar fasciitis. No etiology opinion was rendered.  The Veteran was also seen in 1997 with complaints of painful arches and heels, bilaterally. He was evaluated for orthotics at that time, but no etiological opinion was rendered.  His private treatment records also show the Veteran was prescribed orthotics with multiple adjustments between 1995 and 2000.  He underwent an excision of the neuroma in 2000 with no evidence of problems or complications.  Indeed, a private x-ray of the right foot dated April 2000 was "negative."  VA outpatient treatment records indicate prescribed orthotics in August 2005 for his bilateral pes planus.  Subsequent 2006 private treatment records indicate the Veteran was seen for further evaluation of his orthotics as he continued to have bilateral foot pain. At that time, the private physician diagnosed the Veteran with plantar fasciitis and casted him for new orthotics.  In March 2012, the Veteran submitted a private orthopedic report linking the Veteran's bilateral ankle pain to his flat feet with significant hyperpronation.  

In short, the medical records since service show various diagnoses of pes planus, plantar fasciitis, ankle pain, heel pain, heel spur, and calcaneal spur but no private or VA physician ever linked any of these conditions to his military service.

In light of the in-service complaints of bilateral foot pain, the Board previously remanded these claims to ascertain the Veteran's current foot diagnoses and the likely etiology. 

The Veteran was afforded a VA examination in January 2014 where the examiner noted reviewing the entire claims folder, considered the Veteran's statements, and conducted a thorough physical examination.  The examiner found only two foot diagnoses:  Morton's neuroma of the right toe and bilateral pes planus.  With regard to pes planus, the examiner concluded that the condition "clearly and unmistakably existed prior to service" and "was not aggravated beyond its natura progression by an in-service event, injury or illness."  The examiner explained that the natural progression of untreated pes planus is for further deformity progression and arthritis.  While the Veteran is clearly experiencing a progression of these symptoms, there was no evidence on examination or diagnostic testing (such as radiographs) that indicate his pes planus is progressing to "further" deformity or arthritis.  With regard to any other foot complaint (other than Morton's neuroma), the examiner further opined that those complaints are "less likely than not" incurred in or caused by service.  The examiner explained that, other than Morton's neuroma, all the Veteran's foot problems can be traced to his pes planus.  At that time, the examiner found no evidence of any other foot problems aside from symptoms related to pes planus, which the examiner concluded "are well within the natural progression of his disease and there is no evidence that they were aggravated beyond what would be expected."

The Board finds the January 2014 VA examiner's opinion persuasive.  It is based on a thorough examination, consideration of the Veteran's contentions, and a complete review of the claims folder.  The examiner also addressed other foot complaints found in the claims folder.  Although no other diagnosis was rendered at that time of the 2014 VA examination, the examiner found that all these complaints of painful arches, heels, toes, etc. can be traced back to his pes planus.  
  
In short, the Veteran's pes planus pre-existed service and he is not entitled to the presumption of soundness because bilateral pes planus was noted on his entrance examination into the second period of his active military service.  No medical evidence indicates his pes planus was aggravated beyond the natural progression due to service.  Indeed there is medical evidence to the contrary.  The medical evidence does indicate other foot problems, such as plantar fasciitis, but the 2014 VA examiner found these problems really still stemmed from the pes planus.  No medical professional has ever linked any foot disorder (other than Morton's neuroma) to any incident of the Veteran's military service or otherwise contradicted the 2014 VA examiner's findings.  Indeed, the Veteran's private physician noted in a March 2012 orthopedic report that the Veteran's complaints of bilateral ankle pain are secondary to his flat feet.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's claimed bilateral pes planus and plantar fasciitis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for bilateral plantar fasciitis is denied.


REMAND

The Veteran claims entitlement to service connection for a right knee disorder and sleep apnea under alternative theories.

He claims direct service connection indicating the physical demands of active duty caused his problems with his right knee.  In the alternative, he believes his service-connected left knee disabilities caused or aggravated his current right knee disorders.  He claims problems with shortness of breath and snoring in the military, which was eventually diagnosed as sleep apnea after service.  Alternatively, he believes his service-connected heart disability caused or aggravated his sleep apnea.

Any disorder that is proximately caused or aggravated by a service-connected disability shall be service-connected.  38 C.F.R. § 3.310 (2014).

His service treatment records confirm sporadic complaints of right knee pain - such as in February 1983 and January 1985.  The Veteran had extensive treatment and surgery for his left knee, but in contrast, the Veteran was never diagnosed with a right knee disability during his military service.  While the Veteran was never diagnosed with sleep apnea during his military service, his records confirm sporadic complaints of shortness of breath, upper respiratory infections, and the need to sleep with two pillows.  In August 1985, the Veteran indicated he was regularly exposed to steel, painted surfaces, brass, and gas in performance of welding duties, which left him short of breath.  Chest x-rays and pulmonary function tests were always within normal limits.  

In support of his claims, the Veteran has submitted numerous private opinions.  In January 2008, for example, the Veteran's private physician opined that the Veteran's current bilateral knee pains are "certainly related" to his in-service complaints and left knee meniscal tear.  In June 2008, the Veteran's private physician opined that "it is possible" that the Veteran's sleep apnea may be related to his heart disability.

The Board previously remanded these claims to ascertain whether the Veteran's right knee and/or sleep apnea "at least as likely as not" were caused or aggravated by his service-connected disabilities or "at least as likely as not" directly attributable to his military service in light of in-service treatment and complaints and the Veteran's description of symptoms since service. 

The Veteran was afforded VA examinations in January 2014, with an addendum opinion also included on November 2014.  The Board finds the examination and opinions rendered, to include the November 2014 addendum opinion, inadequate and non-responsive to the Board's prior remand.

With regard to the right knee, the VA examiner diagnosed the Veteran with chondromalacia.  In the November 2014 addendum opinion, the examiner opined "it could not be said to be of better than 50% likelihood to be from service...."  Further, the VA examiner opined that the right knee chondromalacia was not caused by the left knee "for the same reasons."

The examiner's opinion is inadequate for several reasons.  First of all, the standard of proof is "at least as likely as not," which means at least 50 percent probability.  The examiner, on the other hand, was using a "better than 50% likelihood" standard.  Not only did the examiner apply the wrong standard of proof, but with regard to the secondary opinion, the examiner only addressed causation and not aggravation.  The right knee can be service connected if shown to have been caused or aggravated by the service-connected left knee. See 38 C.F.R. § 3.310 (2014).  The examiner did not address aggravation nor did the examiner reconcile the opinion with the January 2008 private opinion indicating the Veteran's current bilateral knee pains are "certainly related" to his in-service complaints and left knee meniscal tear.  An additional addendum opinion must be obtained or, if the doctor is unavailable, a new VA examination is necessary. 

With regard to sleep apnea, the Veteran was afforded a VA examination in January 2014 where the examiner provided a negative nexus opinion with regard to direct causation to his military service.  The examiner did not, however, offer an opinion as to whether it is "at least as likely as not" that the Veteran's sleep apnea was caused or aggravated by his service-connected heart disability.  A new VA examination is necessary to comply with the Board's prior Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

The VA must also take this opportunity to obtain recent VA outpatient and private treatment records from October 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since October 2014.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After the above records are obtained, to the extent available, obtain an addendum opinion from the examiner who conducted the January 2014 right knee examination.  If the same examiner is not available, schedule the Veteran for a new VA orthopedic examination to determine the current nature and likely etiology of any right knee condition found. The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner's attention is specifically directed to service treatment records indicating complaints of right knee pain and detailing the Veteran's left knee injury; post-service treatment records; and the January 2008 private opinion indicating a relationship between in-service injury and current right knee degenerative joint disease; and the Veteran's lay statements describing right knee symptoms since service.  The examiner should conduct a thorough examination and provide a diagnosis for any right knee condition. Based on examination findings and a review of the record, the examiner must answer the following questions:	

(a) Is it at least as likely as not (at least a 50 percent probability) that any found right knee diagnosis had its onset in service in light of in-service treatment and duties?
(b) Or, in the alternative, is it at least as likely as not that the Veteran's right knee diagnosis (or diagnoses) was (were) caused or aggravated by any service-connected disability, to include his service-connected left knee disability? 

The examiner is informed that "at least as likely as not" means that there is at least a 50 percent likelihood.  The standard of proof is less than "more than 50 percent likelihood" as noted in the prior November 2014 opinion. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination to determine the likely etiology of the Veteran's chronic obstructive sleep apnea. The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner's attention is specifically directed to service treatment records indicating complaints of shortness of breath, URI, exposure to chemicals, and in-service PFTs; post-service treatment records; and the June 2008 private opinion indicating a relationship between his sleep apnea and his service-connected heart disability. The examiner should also consider the Veteran's lay statements describing symptoms in service and since service.  The examiner should conduct a thorough examination and provide a diagnosis for any respiratory condition. Based on examination findings and a review of the record, the examiner must answer the following questions:	

(a) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea is directly related to service in light of in-service treatment and duties?
(b) Or, in the alternative, is it at least as likely as not that the Veteran's sleep apnea was caused or aggravated by any service-connected disability, to include his service-connected heart disability? 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


